Case: 12-7123   Document: 14    Page: 1   Filed: 11/21/2012




          NOTE: This order is nonprecedential.

   mlniteb ~tate~ (!Court of §ppeal~
        for tbe jfeberal (!Circuit

                 MASON L. WILSON,
                 Claimant-Appellant,
                           v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                       2012-7123


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-4019, Judge Ronald M.
Holdaway.


 Before RADER, Chief Judge, LOURIE, and SCHALL, Circuit
                        Judges.
PER CURIAM.


                     ON MOTION


                      ORDER
Case: 12-7123    Document: 14    Page: 2    Filed: 11/21/2012




MASON WILSON v. SHINSEKI                                  2
    Mason L. Wilson moves for default judgment in this
veterans benefits case. The court denies that motion, and
considers the merits of the appeal.
    Mr. Wilson served on active duty from April 1968 to
January 1970. After service, Mr. Wilson was diagnosed
with post-traumatic stress disorder (PTSD), and has been
receiving Department of Veterans Mfairs (DVA) disability
compensation benefits for his PTSD since August 2004, at
a 10% disability rating.
    In September 2006, Mr. Wilson sought an increased
disability rating and entitlement to a total disability
rating based on individual unemployability (TDIU). He
claimed that his prior August 2004 decision granted him a
100% disability rating. He was scheduled for VA medical
examinations to determine whether he met the criteria for
an increased rating, but refused to attend. Based on the
limited evidence of record, the DVA regional office (RO)
denied Mr. Wilson's claims.
    On appeal to the Board of Veterans' Appeals (Board),
Mr. Wilson continued to press his argument that he had
already been entitled to a 100% disability rating, and thus
there was no need for further VA medical examination.
The Board, however, upheld the RO's rulings. The Board
explained that the evidence that was of record failed to
establish the occupational or social impairment required
to meet the criteria for the benefits he had sought.
     The United States Court of Appeals for Veterans
Claims (Veterans Court) affirmed. Like the Board, the
Court explained that Mr. Wilson's assumption that he
had already been entitled to 100% disability rating was
mistaken. Because, explained the court, Mr. Wilson had
failed to offer any actual assignment of error in the
Board's decision, it affirmed.
    This appeal followed.
                                    .L


Case: 12-7123      Document: 14    Page: 3    Filed: 11/21/2012




3                                  MASON WILSON v. SHINSEKI

    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Under 38 U.S.C. § 7292(a),
this court has jurisdiction over rules of law or the validity
of any statute or regulation, or an interpretation thereof
relied on by the court in its decision. This court may also
entertain challenges to the validity of a statute or regula-
tion, and may interpret constitutional and statutory
provisions as needed for resolution of the matter. 38
U.s.C. § 7292(c). In contrast, except where an appeal
presents a constitutional question, we lack jurisdiction
over challenges to factual determinations or laws or
regulations as applied to the particular case. 38 U.S.C.
§ 7292(d)(2).
    Although Mr. Wilson was not required to file a legally
impeccable submission to proceed on appeal, he was
required to demonstrate that this court has jurisdiction
and for the most part he has failed to make such a show-
ing. Much of Mr. Wilson's brief and motion appear to be
dedicated to his argument that he is entitled to 100%
disability rating. Because the essence of that argument is
simply a disagreement with the Board and Veterans
Court over whether the facts demonstrate entitlement to
his requested relief, it challenges the decision of the
Veterans Court on a factual matter, as to which this court
does not have jurisdiction.
    The only other argument Mr. Wilson appears to raise
is that the Veterans Court judge assigned to his appeal
was a retired judge that had no authority to decide the
matter. As the Secretary of Veterans Mfairs points out,
however, retired Veterans Court judges may be recalled
for active service. See 38 U.s.C. § 7257. To the extent
that Mr. Wilson contends that the judge was not in active
service at the time of deciding this appeal, he has failed to
demonstrate that the judge's recall status had expired at
the time of deciding this appeal.
    Accordingly,
Case: 12-7123      Document: 14      Page: 4    Filed: 11/21/2012




MASON WILSON v. SHINSEKI                                     4

      IT Is ORDERED THAT:
      (1) The appeal is dismissed.
      (2) All other motions are denied as moot.
      (3) Each side shall bear its own costs.


                                      FOR THE COURT


                                       /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
s26